Per Curiam.

An- affidavit of the truth of the plea was not necessary in this case, and it may be pleaded after special bail is entered. As "to the other objection^ however it might be considered on a demurrer, we think the plea.ought not to have been treated as' a mere nullity. Let the judgment be set aside.(a)
Rule granted.

 For a full consideration of the privileges and -disabilities of attorneys, see Gra. Prac. 3d ed. 37 eí’ seq. “ Formerly attorneys could not be arrested *391as defendants in civil suits, but must be proceeded against by bill in the court in which they practised, and an attorney while he continued to practice, 7 T. R. 25, would in no case be holden to bail, even although it appeared he was about to quit the kingdom. 1 Mod. 10.” Id. But since the passing of the statute of April, 1813, all officers of the supreme court, courts of common pleas, and chancery have been liable, (except during the actual sitting of such courts,) to arrest on mesne process, and may be held to bail like otherpersons. Secor v. Bell, 18 Johns. R. 52. See also the references to Gra. Pra. as cited.